Citation Nr: 1008166	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for squamous cell carcinoma 
of the tonsil, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1965 to August 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
squamous cell carcinoma.  

This case was previously before the Board in May 2009 and was 
remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

Squamous cell carcinoma of the tonsil did not begin in 
service or within one year of separation and has not been 
shown to be otherwise related to service, to include Agent 
Orange (AO) exposure.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the tonsil 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2003 which substantially complied 
with the notice requirements.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  The Veteran was scheduled for 
a VA examination in June 2009, but he failed to report for 
the examination and offered no excuse for his absence.  When 
a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Squamous Cell Carcinoma of the Tonsil

The Veteran is seeking service connection for squamous cell 
carcinoma, which he contends results from his exposure to AO 
in service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(b)(iii).  When such a veteran contracts 
a disease associated with exposure to herbicides (listed in 
38 C.F.R. § 3.309(e)) that becomes manifest to a compensable 
degree within the time period specified in 38 C.F.R. 
§ 3.307(a), the disease will be considered to have been 
incurred in service, even though there is no evidence of such 
a disease during the period of service.  A veteran who 
contracts a disease not presumed under the regulation to be 
caused by herbicide exposure may still seek to establish 
service connection by offering medical evidence that his 
disease was actually caused by military service, including 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 
(1994).  The Veteran's service record establishes that he 
served in Vietnam during the relevant time period.  He is 
therefore presumed to have been exposed to herbicides.

Service treatment records are silent for any complaints of or 
treatment for any type of cancer.  No abnormalities were 
noted during the Veteran's separation physical examination in 
August 1967. 

The claims folder contains VA treatment records dated between 
September 1999 and December 2002.  There is no evidence of 
diagnosis of or treatment for any type of cancer.  The 
Veteran did not report any symptoms associated with cancer of 
the tonsils.  

The evidence establishes that a mass was detected in the 
Veteran's neck by his private physician in June 2003.  
Following a biopsy in July 2003, it was diagnosed as squamous 
cell carcinoma of the right tonsil, metastatic to a lymph 
node.  Treatment records indicate that he underwent 
chemotherapy and radiation therapy through October 2003.  
Private treatment records also indicate that a lesion was 
removed from the Veteran's left anterior vocal cord in 
January 2006.  The lesion was found to be benign and no other 
abnormalities of the larynx were noted.  Although there is no 
evidence of laryngeal cancer in the record, the January 2006 
pathology report notes that the Veteran has a history of 
laryngeal cancer.  

The Veteran has submitted several Internet articles take from 
cancer websites which discuss the causes of oropharynx cancer 
and the relationship between AO exposure and certain types of 
cancer.  He has also submitted a discussion of squamous cell 
carcinoma copied from an Internet message board.

After careful consideration of the relevant evidence, the 
Board concludes that service connection is not warranted for 
the Veteran's squamous cell carcinoma.  Although the Veteran 
is not claiming direct service connection, the Board notes 
that there is no evidence of squamous cell carcinoma or any 
other cancer involving the tonsils in service or within one 
year of separation.  There is no medical opinion relating the 
Veteran's cancer to his service.  Therefore service 
connection for the claimed condition is not established on a 
direct basis.  

The Board acknowledges that the Veteran is presumed to have 
been exposed to herbicides in service.  However, the type of 
cancer with which he has been diagnosed is not a condition 
which may be presumed to be caused by herbicide exposure.  
Regulations establishing the circumstances of exposure and 
the diseases linked to such exposure are found at 38 C.F.R 
§§ 3.307(a)(6), 3.309(e).  VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 67 Fed. Reg. 42600-42608 (2002).  Therefore, 
service connection may not be presumed for cancer of the 
tonsils based on the Veteran's exposure to herbicides.  
Although cancer of the larynx is a disease which may be 
presumed to be caused by AO exposure under the regulations, 
the evidence does not establish that the Veteran has been 
diagnosed with laryngeal cancer.  The lesion that was removed 
from his vocal cord in January 2006 was determined to be 
benign, and the Veteran himself acknowledges in his April 
2006 letter that he does not have cancer of the larynx.  
Furthermore, he failed to report for a VA examination in June 
2009 which would have sought to determine whether laryngeal 
cancer was present.  Therefore, service connection as 
presumptively due to herbicide exposure cannot be 
established.  

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
Veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee, 34 F.3d. at 
1042.  However, the Veteran has not submitted any medical 
evidence which suggests or demonstrates that his cancer was 
in any way related to service or to AO exposure.  None of the 
private treatment records address the etiology of his cancer, 
and the VA treatment records do not discuss his cancer at 
all.  The Internet articles and discussion board information 
he has submitted do not constitute competent medical evidence 
of the cause of his cancer.  They are not "medical 
treatise" evidence and do not discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Wallin v. West, 11 
Vet. App. 509, 513 (1998). 

In summary, the evidence of record does not establish 
entitlement to service connection for squamous cell carcinoma 
of the tonsils, either on a direct basis or as presumptively 
due to herbicide exposure.  Accordingly, the claim must be 
denied.  


ORDER

Service connection for squamous cell carcinoma of the tonsil, 
to include as secondary to herbicide exposure, is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


